DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Bierhuizen teaches a method for manufacturing a light emitting device comprising:
preparing a baseplate having a plate surface on which a protrusion is disposed (40); forming a first resin frame having an opening on the plate surface, (42);
forming a second resin (22, Fig. 4);
bonding a light emitting element to a surface of the second resin surface (10); and
forming a third resin that surrounds lateral faces of the light emitting element and that covers and contacts a portion of the first resin frame (50, Fig. 5).
Yano teaches forming a first resin frame on the plate surface (92 forms a frame for the resin when it is brought into contact with 94), such that the first resin frame that has been formed on the plate surface has an opening located above the protrusion (spaces between 93 located above protrusions in 94), detaching the baseplate, and bonding a light emitting element to the surface that has been exposed as a result of detaching the baseplate (Fig. 21c, Fig. 21d).
The prior art fails to teach after forming the first resin frame having the opening, forming a second resin layer, which includes applying a second resin in the opening, and curing the second resin to form the second resin layer surrounded by the first resin frame; after forming the second resin layer, detaching the baseplate from the first resin frame and the cured second resin layer, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFFERTY D KELLY/               Examiner, Art Unit 2876